


110 HR 6258 IH: Carbon Capture and Storage Early

U.S. House of Representatives
2008-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6258
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2008
			Mr. Boucher (for
			 himself, Mr. Upton,
			 Mr. Murtha,
			 Mr. Barton of Texas,
			 Mr. Rahall,
			 Mr. Whitfield of Kentucky,
			 Mr. Costello,
			 Mr. Shimkus,
			 Mr. Matheson,
			 Mr. Doyle,
			 Mr. Holden,
			 Mr. Ellsworth,
			 Mr. Hill, Mr. Wilson of Ohio, and
			 Ms. Pryce of Ohio) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Science and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To accelerate the development and early deployment of
		  systems for the capture and storage of carbon dioxide emissions from fossil
		  fuel electric generation facilities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Carbon Capture and Storage Early
			 Deployment Act .
		2.Definitions
			(1)SecretaryThe term Secretary means the
			 Secretary of Energy.
			(2)Distribution
			 utilityThe term
			 distribution utility means an electric utility that has a legal,
			 regulatory, or contractual obligation to deliver electricity directly to retail
			 consumers.
			(3)Electric
			 utilityThe term electric utility has the meaning
			 provided by section 3(22) of the Federal Power Act (16 U.S.C. 796(22)).
			(4)Fossil
			 fuel-based electricityThe
			 term fossil fuel-based electricity means electricity that is
			 produced from the combustion of fossil fuels.
			(5)Fossil
			 fuelThe term fossil fuel means coal, petroleum,
			 natural gas or any derivative of coal, petroleum, or natural gas.
			(6)CorporationThe
			 term Corporation means the Carbon Storage Research Corporation
			 established in accordance with this Act.
			(7)Qualified
			 industry organizationThe
			 term qualified industry organization means any association or
			 group of owners or operators of distribution utilities delivering fossil
			 fuel-based electricity who collectively represent at least 20 percent of the
			 volume of fossil fuel-based electricity delivered by distribution utilities to
			 consumers in the United States.
			3.Carbon Storage
			 Research Corporation
			(a)EstablishmentQualified industry organizations may
			 conduct, at their own expense, a referendum among the owners or operators of
			 distribution utilities delivering fossil fuel-based electricity for the
			 creation of a Carbon Storage Research Corporation. Such referendum shall be
			 conducted by an independent auditing firm agreed to by the qualified industry
			 organizations. Voting rights in such referendum shall be based on the quantity
			 of fossil fuel-based electricity delivered to consumers in the previous
			 calendar year or other representative period. Upon approval of those persons
			 representing two-thirds of the total quantity of fossil fuel-based electricity
			 delivered to retail consumers, the Corporation shall be established. All
			 distribution utilities voting in the referendum shall certify to the
			 independent auditing firm the quantity of fossil fuel-based electricity
			 represented by their vote.
			(b)TerminationThe Corporation shall be authorized to
			 collect assessments and conduct operations pursuant to this Act for a 10-year
			 period from the date 6 months after the date of enactment of this Act. After
			 such 10-year period, the Corporation is no longer authorized to collect
			 assessments and shall be dissolved on the date 15 years after such date of
			 enactment, unless the period is extended by an Act of Congress.
			(c)GovernanceThe
			 Corporation shall operate as a division or affiliate of the Electric Power
			 Research Institute (EPRI) and be managed by a Board of not more than 12 members
			 responsible for its operations, including compliance with this Act. The
			 Institute, working in consultation with industry organizations representing
			 investor-owned utilities, utilities owned by a Federal or State agency or
			 municipality, and rural electric cooperatives, shall appoint the Board. The
			 Board shall include at least one representative of each of the
			 following:
				(1)Investor-owned
			 utilities.
				(2)Utilities owned by
			 a Federal or State agency or a municipality.
				(3)Rural electric
			 cooperatives.
				(4)Fossil fuel
			 producers.
				(d)CompensationCorporation Board members shall receive no
			 compensation for their services, nor shall Corporation Board members be
			 reimbursed for expenses relating to their service.
			(e)TermsCorporation Board members shall serve terms
			 of 4 years and may serve not more than 2 full consecutive terms. Members
			 filling unexpired terms may serve not more than a total of 8 consecutive years.
			 Former members of the Corporation Board may be reappointed to the Corporation
			 Board if they have not been members for a period of 2 years. Initial
			 appointments to the Corporation Board shall be for terms of 1, 2, 3, and 4
			 years, staggered to provide for the selection of 3 members each year.
			(f)Status of
			 CorporationThe Corporation shall not be considered to be an
			 agency, department, or instrumentality of the United States, and no officer or
			 director or employee of the Corporation shall be considered to be an officer or
			 employee of the United States Government, for purposes of title 5 or title 31
			 of the United States Code, or for any other purpose, and no funds of the
			 Corporation shall be treated as public money for purposes of chapter 33 of
			 title 31, United States Code, or for any other purpose.
			4.Functions and
			 administration of the Corporation
			(a)In
			 generalExcept as provided in
			 subsection (d), the Corporation shall use all funds derived from assessments
			 under section 5 to issue grants and contracts to private, academic, and
			 governmental entities with the purpose of accelerating the commercial
			 demonstration or availability of carbon dioxide capture and storage
			 technologies and methods, including technologies which capture and store, or
			 capture and convert, carbon dioxide. Grants and awards shall be made on a
			 competitive basis reflecting best overall value and prospect for achieving the
			 purposes of this Act. Board Members shall not participate in making grants or
			 awards to entities with whom they are affiliated. The Corporation may use such
			 funds to purchase carbon dioxide through reverse auctions or other acquisition
			 methods, when needed to conduct tests of carbon dioxide storage sites, in the
			 case of established projects that are storing carbon dioxide emissions or for
			 other purposes consistent with the purposes of this Act. The Corporation shall
			 support large-scale demonstrations of carbon capture and Storage technologies
			 capable of advancing the technologies to commercial readiness. Pilot-scale and
			 similar small-scale projects are not eligible for support by the Corporation.
			 Supported projects should encompass a range of different coal and other fossil
			 fuel varieties, be geographically diverse, involve diverse storage media, and
			 employ capture and storage, or capture and conversion, technologies potentially
			 suitable either for new or for retrofit applications. The Board shall also
			 establish policies regarding the ownership of intellectual property developed
			 as a result of Corporation grants and other forms of technology support. Such
			 policies shall encourage individual ingenuity and invention.
			(b)Relationship to
			 Department of Energy and academic organizationsThe Board may
			 approve grants or contracts to support programs or projects under the auspices
			 of the Department of Energy or its affiliated national laboratories and other
			 fossil energy research entities, including the Regional Carbon Sequestration
			 Partnerships, where such support promises to accelerate the commercial
			 development and demonstration of carbon capture and storage, or carbon capture
			 and conversion, technologies. Grant and contract support also may be provided
			 to projects or programs managed by academic organizations or consortia, where
			 such support promises to accelerate the commercial development and
			 demonstration of carbon capture and storage technologies.
			(c)AdministrationThe members of the Board of Directors of
			 the Corporation shall elect a Chairman and other officers as necessary, may
			 establish committees and subcommittees of the Corporation, and shall adopt
			 rules and bylaws for the conduct of business and the implementation of this
			 Act. The Corporation Board shall consult with the Electric Power Research
			 Institute Advisory Council and the Secretary and the Director of the
			 Department’s National Energy Technology Laboratory to obtain advice and
			 recommendations on plans, programs, project selection criteria, and projects to
			 be funded by the Corporation. The Board shall appoint an Executive Director and
			 professional support staff who may be employees of the Electric Power Research
			 Institute.
			(d)Administrative
			 expensesUp to 5 percent of
			 the funds collected in any fiscal year under section 5 may be used for the
			 administrative expenses of operating the Corporation (not including costs
			 incurred in the determination and collection of the assessments pursuant to
			 section 5).
			(e)BudgetBefore August 1 each year, the Corporation
			 shall publish for public review and comment a budget plan for the next calendar
			 year, including the probable costs of all programs, projects, and contracts and
			 a recommended rate of assessment sufficient to cover such costs. The Secretary
			 may recommend programs and activities the Secretary considers
			 appropriate.
			(f)Records;
			 auditsThe Corporation shall
			 keep minutes, books, and records that clearly reflect all of the acts and
			 transactions of the Corporation and make public such information. The books of
			 the Corporation shall be audited by a certified public accountant at least once
			 each fiscal year and at such other times as the Corporation may designate.
			 Copies of each audit shall be provided to the Congress, all members of the
			 Corporation, all qualified industry organizations, and to other members of the
			 industry upon request. If the audit determines that the Corporation’s practices
			 fail to meet generally accepted accounting principles the assessment collection
			 authority of the Corporation under section 5 shall be suspended until a
			 certified public accountant renders a subsequent opinion that the failure has
			 been corrected.
			(g)Public
			 Access(1)The Corporation Board’s meetings shall be
			 open to the public and shall occur after at least 30 days advance public
			 notice. Meetings of the Board of Directors may be closed to the public where
			 the agenda of such meetings includes only confidential matters pertaining to
			 project selection, the award of grants or contracts, personnel matter, or the
			 receipt of legal advice.
				(2)The minutes of all meetings of the
			 Corporation shall be made available to and readily accessible by the
			 public.
				(h)Annual
			 reportEach year the
			 Corporation shall prepare and make publicly available a report which includes
			 an identification and description of all programs and projects undertaken by
			 the Corporation during the previous year as well as those planned for the
			 coming year. The report shall also detail the allocation or planned allocation
			 of Corporation resources for each such program and project.
			5.Assessments
			(a)Amount(1)In all calendar years
			 following its establishment, the Corporation shall collect an assessment on
			 distribution utilities for all fossil fuel-based electricity delivered directly
			 to retail consumers. The assessments shall reflect the relative carbon dioxide
			 emission rates of different fossil fuel-based electricity, and initially shall
			 be not less than the following amounts for coal, natural gas, and oil:
					
						
							
								Rate of
					 assessment
								
								 Fuel type:per kilowatt hour:
								
							
							
								Coal$0.00043
								
								Natural
					 Gas$0.00022
								
								Oil$0.00032
								
							
						
					
				(2)The Corporation is authorized to
			 adjust the assessments on fossil fuel-based electricity to reflect changes in
			 the expected quantities of such electricity from different fuel types, such
			 that the assessments generate not less than $1.0 billion and not more than $1.1
			 billion annually. The Corporation is authorized to supplement assessments
			 through additional financial commitments.
				(b)Investment of
			 fundsPending disbursement
			 pursuant to a program, plan, or project, the Corporation may invest funds
			 collected through assessments under this section, and any other funds received
			 by the Corporation, only in obligations of the United States or any agency
			 thereof, in general obligations of any State or any political subdivision
			 thereof, in any interest-bearing account or certificate of deposit of a bank
			 that is a member of the Federal Reserve System, or in obligations fully
			 guaranteed as to principal and interest by the United States.
			(c)Reversion of
			 unused fundsIf the
			 Corporation does not disburse, dedicate or assign 75 percent or more of the
			 available proceeds of the assessed fees in any calendar year 7 or more years
			 following its establishment, due to an absence of qualified projects or similar
			 circumstances, it shall reimburse the remaining un­ded­i­cat­ed or unassigned
			 balance of such fees, less administrative and other expenses authorized by this
			 Act, to the distribution utilities upon which such fees were assessed, in
			 proportion to their collected assessments.
			6.Compliance with
			 Corporation assessmentsThe
			 Corporation may bring an action in the appropriate court of the United States
			 to compel compliance with an assessment levied by the Corporation under this
			 Act. A successful action for compliance under this section may also require
			 payment by the defendant of the costs incurred by the Corporation in bringing
			 such action.
		7.Midcourse
			 reviewNot later than 5 years
			 following establishment of the Corporation, the Comptroller General of the
			 United States shall prepare an analysis, and report to Congress, assessing the
			 Corporation’s activities, including project selection and methods of
			 disbursement of assessed fees, impacts on the prospects for commercialization
			 of carbon capture and storage technologies, and adequacy of funding. The report
			 shall also make such recommendations as may be appropriate in each of these
			 areas. The Corporation shall reimburse the Government Accountability Office for
			 the costs associated with performing this midcourse review.
		8.Recovery of
			 costs
			(a)In
			 generalAll costs that are
			 incurred by a distribution utility to comply with the requirements of this Act
			 shall be deemed necessary and reasonable costs and shall be fully and
			 contemporaneously recoverable in all jurisdictions. A distribution utility
			 whose transmission, delivery, or sales of electric energy are subject to any
			 form of rate regulation shall not be denied the opportunity to recover the full
			 amount of the costs associated with complying with this Act, notwithstanding
			 any other law, regulation, rule, administrative order, or any agreement,
			 including any settlement agreement, between the distribution utility and any
			 regulatory authority, including any State regulatory authority, or any other
			 party.
			(b)Ratepayer
			 RebatesRegulatory
			 authorities that approve cost recovery pursuant to section 8(a) may order
			 rebates to ratepayers to the extent that distribution utilities are reimbursed
			 undedicated or unassigned balances pursuant to section 5(c).
			9.Lobbying
			 restrictionsNo funds
			 collected by the Corporation shall be used in any manner for influencing
			 legislation or elections, except that the Corporation may recommend to the
			 Secretary and the Congress changes in this Act or other statutes that would
			 further the purposes of this Act.
		10.Davis-Bacon
			 ComplianceThe Corporation
			 shall ensure that entities receiving grants, contracts, or other financial
			 support from the Corporation for the project activities authorized by this Act
			 are in compliance with the Davis-Bacon Act (40 U.S.C. 276a—276a–5).
		
